Case 2:19-cr-00259-JCC Document13 Filed 01/31/20 Page 1 of 2

Ves United States District Court Vy

y Nagy ;
vee, ee ' ee
yey Western District of Washington fey

 

UNITED STATES OF AMERICA, APPEARANCE BOND

VS

RYAN S. HERNANDEZ CASE No: CR19-259 JCC

I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:

Court Appearances. I must appear in court at the United States Courthouse, 700 Stewart Street, Seattle, Washington,
Courtroom 16206, on Tuesday, April 21, 2020 at 9:00 AM and at all other hearings in this case, including turning myself in to
begin serving a sentence, should that occasion arise. | UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT
A TIME SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 10 YEARS IMPRISONMENT
AND A FINE OF $250,000.

No Law Violations. | must not commit a federal, state, or local crime during the period of release. I understand that if | commit
a felony while on release, my sentence can be increased by a maximum of ten years. If 1 commit a misdemeanor while on release,
my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable
sentences.

DNA Testing. | must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

No Controlled Substances. I must not use, consume or possess any controlled substances, including medication, unless
prescribed by a physician and approved in advance by the Pretrial Services Officer.

Address. I must furnish my attorney, and/or Pretrial Services if supervised, with my current address and telephone number (if
any) where I will reside upon release and where | will receive any notices of hearing dates. I must report any changes in that
address or telephone number to my attorney, and/or Pretrial Services if supervised, within one business day.

Restrictions on Travel. I must not travel outside the Continental United States or as directed by Pretrial Services

Victim and Witness Protection. I must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person
or property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings
before the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.

Pretrial Supervision. | am subject to Pretrial Services supervision by the Pretrial Services Office of the Court and must abide by
such of the general and special conditions of release as that office shall impose. I must report to the Office of Pretrial Services,
(206) 370-8950, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
during a weekend or on a holiday in which case I must report at 9:00 a.m. the following court day.

OTHER SPECIAL CONDITIONS:

e

Travel is restricted to the Western District of Washington and the Central District of California, or as directed by Pretrial
Services.

Release on third-party custody to: Ruben and Sheila Hernandez

Undergo a mental health, psychiatric or psychological evaluation and follow all treatment recommendations in that evaluation, as
directed by Pretrial Services. You shall take all medications as prescribed.

Do not peruse or possess sexually explicit material as defined in Title 18, USC, Section 2256(2)(8).

The defendant shall not use, possess or have access to a computer or computer components (functional or non-functional),
including but not limited to hard drives, external storage devices, keyboards, and mouse, at the defendant’s residence, place of
employment, private homes, libraries, schools, or other public locations, without prior approval of Pretrial Services. In addition,
the defendant shall not use, possess, or have access to PDA’s, gaming systems, and Internet enabled TV devices, nor access the
internet through use of a cellular phone device. The defendant shall not access the internet, or private or public computer
networks, or not have others do so on his/her behalf, without prior approval of Pretrial Services. The defendant hereby consents to
US. Pretrial Services’ use of electronic detection devices to evaluate the defendant's access to WiFi (wireless fidelity)
connections. :

The defendant shall not go to places, enter, nor loiter in or around areas where minors are known to congregate, such as school
yards, parks, public swimming pools, or recreational centers, playgrounds, youth centers, or other similar places, without the prior
approval of the probation officer.

The defendant shall not affiliate with, own, control, and/or be employed in any capacity by a business, organization, and/or
volunteer activity that causes him/her to regularly contact persons under the age of 18.

You shall not have contact with any person under the age of 18 without the permission of the Pretrial Services Office. You may
be required to be chaperoned by an adult, pre-approved by Pretrial Services, when in the presence of minors.
Appearance Bond Case 2:19-cr-00259-JCC Document 13 Filed 01/31/20 Page 2 of 2
Page 2 of 2

RYAN S. HERNANDEZ CR19-259 JCC

AGREEMENT BY DEFENDANT: [ understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will ininediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an orer of detention, and prosecution for contempt of court, [ understand this appearance bond remains in effect during any
proceeding on appeal or review.

X Uhw HeLa January 31, 2020 PALMDALE, CA

Signature Date Signed City, State of Residence

 

ORDE! OF RELEASE
It is therefore OP DERE!
(1) Defendant shill comp!y with all conditions of this appearance Pon
(2) Defendant s!ii!! be re! oosed from custody, and shal! remain at 1) oy so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the © vurt.

January 31, 2/2) ; ao

Date Signed ay i Bri Tsuchida +
UNITED) STATES CHIEF MAGISTRATE JUDGE

ce: Defendant, Defense Cumsel, U.S. Attorney, U.S. Marshal, | CNVICES
